AO 91 (Rev 8104

   

United States District Court

 

 

SOUTHERN DISTRICT OF TEXAS
MCALLEN DIVISION
UNITED STATES OF AMERIC United States District Co
1 . Southern District OF TeeaMINAL COMPLAINT
Guadalupe C. Mireles PRINCIPAL

Case Number:
DO JUN 14 |
United States woe 02 , 2019 M-1 9- l 39g -M

David J. Bradley, Clerk
be ana

eee

(Name and Address of Defendant)

I, the undersigned complainant being duly sworn state the following is true and correct to the best of my

knowledge and belief. On or about ____ June 12,2019 ss in. 4° __Starr .._—- County, in

the Southern District of Texas , ‘defendants(s) did,
(Track Statutory Language of Offense) ,

knowing or in reckless disregard of the fact that Ricardo Barahona-Reyes and Frelin Edgardo Mejia-Santos, both
citizens and nationals of Honduras, who had entered the United States in violation of law, did knowingly
transport, or move or attempted to transport said aliens in furtherance of such violation of law within the United

States, that is, from a location near Roma, Texas to another location near Roma, Texas, by means of a motor
vehicle, .

in violation of Title 8 United States Code, Section(s) 1324(a)(1)(A)(ii) FELONY

I further state that I am a(n) Border Patrol Agent and that this complaint is based on the
following facts:

r

On April 3, 2019 agents received information on a suspected stash house located in Roma, Texas. Information
obtained, was that the home was being used to harbor illegal aliens.

On June 12, 2019, agents conducted surveillance on the suspected stash house. During their observation, agents

observed two suspected illegal aliens exit the home and board a white Buick Verano that had parked at the
residence.

SEE ATTACHED

Continued on the attached sheet and made a part of this complaint: [X\ves LJ No

Approved AUSA Laven Gaeta

 

 

 

 

’ Signature of Complainant ne
Robert R Ramirez Border Patrol Agent
Printed Name of Complainant \
June 14, 2019 at McAllen, Texas
Date / . City and State

J. Scott Hacker , U. S. Magistrate Judge. WP L___—

Name and Title of Judicial Officer ; Signature Of JédiciayOfficer
Case 7:19-M)-OSRAT ER SPATE S' DISTRICT e BURP Page 2 of 3
SOUTHERN DISTRICT OF TEXAS
McALLEN, TEXAS

ATTACHMENT TO CRIMINAL COMPLAINT:

M-19-/3Q9 -u

RE: Guadalupe C. Mireles

CONTINUATION:

Upon seeing the Buick depart the residence, agents relayed the information to a Texas Department
of Public Safety (DPS) Trooper patrolling the area and nearby agents. The DPS trooper conducted
a traffic stop on the Buick for failing to signal a turn, disregard a stop sign and cut across a
driveway/sidewalk/parking lot to gain access to the expressway.

At that time, the DPS Trooper requested the assistance of Border Patrol Agents. An agent arrived
at the traffic stop and conducted an immigration inspection of the driver and passengers of the
vehicle. The driver, identified as Guadalupe C, Mireles was determined to be a United States
citizen. The two passengers were identified as Ricardo Barahona-Reyes and Frelin Edgardo Mejia-
Santos, who were determined to be citizens of Honduras illegally present in the U.S.

All subjects were placed into custody and transported to the Rio Grande City station for processing.

PRICIPAL STATEMENT:
Guadalupe C. Mireles was read her Miranda Rights. Mireles understood her rights and agreed to
provide a sworn without the presence of an attorney.

Mireles states that she was in need of money to fix a vehicle that was in need of repairs. Mireles
states that she was given instructions on the phone as to where to pick up the subjects and that she
knew they were illegal aliens because it was told to her by the subject she was communicating with.
Mireles stated that once she arrived at the residence, two subjects entered her vehicle and that she
told the subject that entered the front passenger to put his seatbelt on. Mireles stated that shortly |
after driving off, she stopped at a gas station for a short period and was then stopped by police
shortly after leaving the station. Mireles admitted to knowing that the alien smuggling was illegal
and states that she was going to be paid an unknown amount for the smuggling of these Subjects.

MATERIAL WITNESSES STATEMENT: * .
Ricardo Barahona-Reyes and Frelin Edgardo Mejia-Santos, both citizens and nationals of Honduras
were read their Miranda Rights. Both subjects understood their rights and agreed to provide a
sworn statement.without the presence of an attorney.

Barahona states that his mother made arrangements for him to be smuggled into the United States’
and had paid a sum of approximately $4,000. Barahona states that after crossing the river, he and
the other passenger of the vehicle stayed at an abandoned house where they spent the night.
Barahona states that the following morning, they walked to the road where they found the driver of
the vehicle and asked for a ride. Barahona states that he boarded the vehicle directly behind the
driver and that the other subject boarded the front passenger seat. Barahona states that the driver
was a short woman with white hair.

Through an official photo lineup, Barahona was able to positively identify Guadalupe C. Mireles as
the driver of the vehicle.

Page 2
Case 7:19-mi-UgPTER STATES DISTRIETEOURT Pave 2 of
_ SOUTHERN DISTRICT OF TEXAS |
McALLEN, TEXAS.

ATTACHMENT TO CRIMINAL COMPLAINT:

M-19-J399 mM

RE: Guadalupe C. Mireles

CONTINUATION:

Mejia states that his family made arrangements to have him smuggled into the United States and
was to pay a sum of $11,000 to reach Houston, Texas with $6000 having been paid already. He
states that he crossed the Rio Grande River on a raft along with the male subject he was
apprehended with, the rafter and a guide. Mejia states that after crossing the river, they walked to |
an apartment with an open door and waited there for a few hours. After being at the apartment for
some time, Mejia states that they were instructed to walk towards a trailer and hide underneath the
trailer to await a vehicle that would pick them up. Approximately twenty minutes later, Mejia
states that they were picked up by a black Ford Escape driven by a male subject and taken to
another house. Mejia states that a female subject knocked on the door and told them she was there
to pick them.up. Mejia states that he boarded the vehicle and sat in the front passenger seat.

Through an official photo lineup, Mejia was able to positively identify Guadalupe C. Mireles as the
driver of the vehicle.

Page 3
